DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 09/20/2021
Application claims a DP date of Sep 24, 2020
Claims 1, 8 and 18 are independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (KR 20210125323 A – which has a FD of 04/08/2020; U.S. Patent Publication Number 2021/0318509 A1 is used for citing purposes) in view of Miller et al. (U. S. Patent Publication Number 2018/0171991 A1).

Regarding Claim 1, Jun discloses a camera (Fig 2 – camera 10), comprising: 
a folded optics arrangement to fold a path of light, the folded optics (Fig 2-reflecting module 30, a lens module 100) arrangement comprising: 
a light-folding element (Fig 2-reflecting module 30; ¶0054; the reflective module 30 may be configured to change a moving direction of light); and 
a lens group comprising one or more lens elements that define an optical axis (Fig 2 – lens module 100 – may include the plurality of lenses though which light having a path changed by the reflective module 30 passes; ¶0055; optical axis – Y axis direction); 
an image sensor (¶0053 - image sensor ) to capture image data based on light that passes through the light- folding element and the lens group (¶0056 - image sensor module may include an image sensor configured to convert light that has passed through the plurality of lenses into an electrical signal and a printed circuit board on which the image sensor is mounted), and 
a shape-memory actuator (¶0050 – an actuator for moving a lens group; Fig 3-4 – driving wire assembly 140) comprising a shape-memory element (In ¶0073 Jun discloses that the driving wire assembly 140 may be formed of a shape memory alloy.), 
wherein the shape-memory actuator is configured to move the lens group (In ¶0073 Jun discloses that the driving wire assembly 140 may generate driving force for moving the lens unit 120), relative to the image sensor and in at least one direction parallel to the optical axis, based at least in part on a shape-memory effect of the shape-memory element (In ¶0073-¶0075 Jun further discloses that the lens groups of the lens unit 120 may move in a Y axis direction (which has been disclosed as the optical axis direction in ¶0055) according to expansion and contraction of the driving wires being formed of the shape memory alloy).
Jun discloses about the folder optics (Fig 2-reflecting module 30, a lens module 100), but fails to clearly disclose wherein the image sensor is movable relative to at least a portion of the optics arrangement.
Instead in a similar endeavor, Miller discloses wherein the image sensor is movable relative to at least a portion of the optics arrangement (In ¶0052, Miller teaches about a moving member or plate and one or more shape memory alloy elements or wires and an image sensor mounted to the moving plate.  The SMA wires can be driven by a controller to move the moving plate and image sensor about an axes with respect to the lens components and there by compensate for vibrations.).
Jun and Miller are combinable because both are related to imaging devices using SMA actuators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAM actuators to move the image sensor as taught by Miller in the imaging module disclosed by June. 
The suggestion/motivation for doing so would have been to “compensate for vibrations such that might be caused by movement of the user’s hand” as disclosed by Miller in ¶0052.
Therefore, it would have been obvious to combine Jun and Miller to obtain the invention as specified in claim 1.

Regarding Claims 8 and 18, since Jun in view of Miller discloses one or more processors; memory storing program instructions executable by the one or more processors to control operations of a camera (Miller: Miller though out his disclosure teaches the use of a controller (or controller with an algorithm) ¶0093-¶0094), claims 8 and 18 are rejected on the same grounds as Claim 1.

Regarding Claim 2, Jun in view of Miller discloses wherein the shape-memory element comprises a wire having a temperature-induced shape-memory effect that causes the wire to change in length in the at least one direction parallel to the optical axis (Miller: Miller in ¶0067 - ¶0068 teaches the push-pull motion when the SMA wire 1112a is activated using techniques such as applying a voltage or heat to the SMA wires).

Regarding Claims 3 and 9, Jun in view of Miller discloses wherein the shape-memory actuator comprises a plurality of shape- memory alloy (SMA) wires, and wherein the shape-memory element is a SMA wire included in the plurality of SMA wires (Jun: Fig 3-4 – driving wire assembly 140; ¶0073; Miller: Miller throughout his disclosure and especially in ¶0052 teaches the use of shape memory alloy elements or wires that are controlled to move a moving plate).

Regarding Claims 4 and 10, Jun in view of Miller discloses wherein the shape-memory actuator further comprises: 
a stationary base (Jun: In Fig 3-4 and in ¶0060- 0065 Jun discloses the carrier 110 which has a base 111; Lens group 121 fixed and installed to one end of the carrier); and 
a movable stage coupled with the lens group (Jun: In ¶0065 he further discloses a second lens group 122 and third lens group 123 movably installed in the carrier), such that the lens group is movable, together with the movable stage, relative to the stationary base (Jun: ¶0066; the second and third lens groups 122 and 123 may be connected to a lens guide assembly 130 and may move in the Y axis direction); 
wherein respective wires of the plurality of SMA wires comprise: a respective first portion attached to the stationary base (Jun: In Fig 3 -4 and in ¶0073 - ¶0079, Jun discloses that the second end of the first to eights driving wires 141-148 may be connected to the installation bar 11c of the carrier 110); and 
a respective second portion attached to the movable stage (Jun: Further In Fig 3 -4 and in ¶0073 - ¶0079, Jun discloses that the first end of the first to eights driving wires 141-148 may be connected to the respective guide members 132a-132d; In ¶0068 Jun discloses that the lens guide assembly guides the movement of the lens groups).

Regarding Claims 5 and 11, Jun in view of Miller discloses a lens carrier (Jun: Fig 3-4; lens carrier 110) fixedly coupled with the lens group (Jun: ¶0065; first lens group 121 fixed and installed on one end of the carrier 110); wherein the movable stage (Jun: ¶0068; Lens guide assembly 130 includes guide members 132 that guides movement of the lens group)  is attached to the lens carrier (Jun: In Fig 3 Jun discloses that the lens guide assembly 130 is attached to the lens carrier 110);

Regarding Claim 6, Jun in view of Miller discloses wherein the shape-memory actuator (Jun: In ¶0073 discloses that the driving wire assembly 140 is made formed of a shape memory allow) further comprises: one or more heating elements that are individually controllable to heat at least a portion of the plurality of SMA wires (Jun: In ¶0080 - ¶0083 discloses the change in the driving wire assembly when power is supplied, or not supplied or continuously supplied – the power controls the expansion/contraction of the SMA wires.).

Regarding Claim 12, Jun in view of Miller discloses wherein the plurality of SMA wires (Jun: Fig 3-4 – driving wire assembly 140; ¶0073; Miller: Miller throughout his disclosure and especially in ¶0052 teaches the use of shape memory alloy elements or wires that are controlled to move a moving plate) comprises: a first SMA wire extending along a first axis parallel to the optical axis (Fig 4- wires 141 and 142 – are parallel to the y Axis direction – which is the optical axis direction for lens group 120); and a second SMA wire extending along a second axis parallel to the optical axis (Fig 4- wires 143 and 144 – are all parallel to the y Axis direction – which is the optical axis direction for lens group 120), wherein the second SMA wire is positioned opposite the first SMA wire with respect to the lens group (Jun: In Fig 3-4 and in ¶0068 discloses that the guide members 132 may include a first guide member 132a disposed on one side of the lens group 122 and 123, a second guide member 132b disposed on the other side of the lens group 122 and 123.  Further in ¶0073 Jun discloses that the driving wires 141 and 142 are connected to guide member 132a and driving wires 143 and 144 are connected to guide member 132b.  Since the guide members are on either side of the lens group, Jun discloses that the first and second SMA wires are positioned opposite to each with respect to the lens group.).

Regarding Claim 13, Jun in view of Miller discloses wherein the program instructions are executable by the one or more processors to: 
control heating of at least a portion of the plurality of SMA wires, such that the shape- memory actuator moves the lens group (Jun: In ¶0073 Jun discloses that the driving wire assembly 140 may generate driving force for moving the lens unit 120)  to one or more target focus positions (Jun: In ¶0051 discloses that the camera module 10 discloses has an optical axis in the Y axis direction; and in ¶0066 he further discloses that the lens group 122 and 123 may move in a Y axis direction and therefore provides autofocus), 
wherein, to control the heating, the one or more processors control at least one of: 
one or more heating elements disposed proximate the portion of the plurality of SMA wires; or 
one or more drive currents supplied to the portion of the plurality of SMA wires, wherein the one or more drive currents are to pass through one or more SMA wires of the plurality of SMA wires (Miller: Miller in ¶0067 - ¶0068 teaches the push-pull motion when the SMA wire 1112a is activated using techniques such as applying a voltage or heat to the SMA wires; Jun: In ¶0080 - ¶0083 discloses the change in the driving wire assembly when power is supplied, or not supplied or continuously supplied – the power controls the expansion/contraction of the SMA wires.).

Regarding Claim 19, Jun in view of Miller discloses wherein: the shape-memory actuator comprises a plurality of shape-memory alloy (SMA) wires (Jun: Fig 3-4 – driving wire assembly 140; ¶0073; Miller: Miller throughout his disclosure and especially in ¶0052 teaches the use of shape memory alloy elements or wires that are controlled to move a moving plate); 
the shape-memory element is a SMA wire included in the plurality of SMA wires (Jun: In ¶0073 Jun discloses that the driving wire assembly 140 may be formed of a shape memory alloy.); 
the plurality of SMA wires are attached to the movable stage (Jun: Further In Fig 3 -4 and in ¶0073 - ¶0079, Jun discloses that the first end of the first to eights driving wires 141-148 may be connected to the respective guide members 132a-132d; In ¶0068 Jun discloses that the lens guide assembly guides the movement of the lens groups) and to a stationary base of the shape-memory actuator (Jun: In Fig 3 -4 and in ¶0073 - ¶0079, Jun discloses that the second end of the first to eights driving wires 141-148 may be connected to the installation bar 11c of the carrier 110); and 
the method further comprises: heating at least a portion of the plurality of SMA wires, so as to induce the shape-memory effect (Jun: In ¶0073-¶0075 Jun further discloses that the lens groups of the lens unit 120 may move in a Y axis direction (which has been disclosed as the optical axis direction in ¶0055) according to expansion and contraction of the driving wires being formed of the shape memory alloy.  Further In ¶0080 - ¶0083 discloses the change in the driving wire assembly when power is supplied, or not supplied or continuously supplied – the power controls the expansion/contraction of the SMA wires.); 
wherein the moving the lens group occurs in response to the heating (Jun: Further In ¶0080 - ¶0083 discloses the change in the driving wire assembly when power is supplied, or not supplied or continuously supplied – the power controls the expansion/contraction of the SMA wires.)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (KR 20210125323 A – which has a FD of 04/08/2020; U.S. Patent Publication Number 2021/0318509 A1 is used for citing purposes) in view of Miller et al. (U. S. Patent Publication Number 2018/0171991 A1) as applied to claim 1 above and further in view of Sharma et al. (US Patent Publication 2019/0020822 A1).

Regarding Claim 7, Jun in view of Miller discloses an actuator to move the image sensor(Miller: In ¶0052, Miller teaches about a moving member or plate and one or more shape memory alloy elements or wires and an image sensor mounted to the moving plate.  The SMA wires can be driven by a controller to move the moving plate and image sensor about an axes with respect to the lens components), but fails to clearly disclose a voice coil motor (VCM) actuator to move the image sensor in one or more directions along a plane that is parallel to the optical axis.
Instead in a similar endeavor, Sharma discloses a voice coil motor (VCM) actuator to move the image sensor in one or more directions along a plane that is parallel to the optical axis (In the Abstract, Sharma teaches about a camera voice coil motor (VCM) actuator configured to shift an image sensor along multiple axes.  Further in ¶0030, Sharma clarifies that AF movement may comprise movement of an image sensor along an optical axis).
Jun, Miller and Sharma are combinable because both are related to imaging devices using actuators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VCM actuators to move the image sensor along multiple axis as taught by Sharma in the imaging module disclosed by Jun in view of Miller. 
The suggestion/motivation for doing so would have been to “deliver a very compact actuator for OIS using a VCM arrangement” as disclosed by Sharma in ¶0030.
Therefore, it would have been obvious to combine Jun, Miller and Sharma to obtain the invention as specified in claim 7.

Regarding Claim 14, Jun in view of Miller and Sharma discloses wherein: the shape-memory actuator (Jun: ¶0050 – an actuator for moving a lens group; Fig 3-4 – driving wire assembly 140)  is configured to move the lens group (Jun: In ¶0073 Jun discloses that the driving wire assembly 140 may generate driving force for moving the lens unit 120) in the at least one direction parallel to the optical axis, to provide autofocus (AF) movement of an image on the image sensor (Jun: In ¶0051 discloses that the camera module 10 discloses has an optical axis in the Y axis direction; and in ¶0066 he further discloses that the lens group 122 and 123 may move in a Y axis direction and therefore provides autofocus); and 
the camera further comprises:
a voice coil motor (VCM) actuator to move the image sensor in one or more directions along a plane that is parallel to the optical axis (Sharma: In the Abstract, Sharma teaches about a camera voice coil motor (VCM) actuator configured to shift an image sensor along multiple axes.  Further in ¶0030, Sharma clarifies that AF movement may comprise movement of an image sensor along an optical axis), to provide optical image stabilization (OIS) of the image on the image sensor (Sharma: ¶0030 – OIS movement may comprises lateral movement of the image sensor relative to the optical axis).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (KR 20210125323 A – which has a FD of 04/08/2020; U.S. Patent Publication Number 2021/0318509 A1 is used for citing purposes) in view of Miller et al. (U. S. Patent Publication Number 2018/0171991 A1) as applied to claim 18 above and further in view of Chen (US Patent Publication 2015/0153630 A1).

Regarding Claim 20, Jun in view of Miller discloses using SMA actuators for performing autofocus operation but fails to clearly disclose determining, based at least in part on position data from one or more position sensors,  a current position of the lens group; determining one or more temperatures to which the portion of the plurality of SMA wires is to be heated for the heating to cause movement of the lens group from the current position to a target focus position; wherein the heating comprises heating the portion of the SMA wires in accordance with the one or more temperatures; and wherein the moving comprises moving the lens group from the current position to the target focus position.
Instead in a similar endeavor, Chen discloses determining, based at least in part on position data from one or more position sensors,  a current position of the lens group (Step 501 in Flow chart of Fig 2 and explained in ¶0020); 
determining one or more temperatures to which the portion of the plurality of SMA wires is to be heated for the heating to cause movement of the lens group from the current position to a target focus position (¶0012; Chen discloses increasing and decreasing the current applied to the SMA wires so as to allow the expansion and contractions appropriate for moving the lens based on the difference of the current and target position); 
wherein the heating comprises heating the portion of the SMA wires in accordance with the one or more temperatures; and wherein the moving comprises moving the lens group from the current position to the target focus position (Chen teaches this throughout his disclosure and especially in the flow chart of Fig 2).
Jun, Miller and Chen are combinable because both are related to imaging devices using actuators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the movement of the lens group based on the current and target positions ad controlling the current as taught by Chen in the imaging module disclosed by Jun in view of Miller. 
The suggestion/motivation for doing so would have been to “achieve the desired auto-focus of the camera” as disclosed by Chen in the Abstract.
Therefore, it would have been obvious to combine Jun, Miller and Chen to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (WO 2020134416 A1 – published on 07/02/2020. US Patent Publication 2021/0266465 A1) discloses a camera module, an anti-jitter component, and a terminal. The camera module includes an optical folding element, a lens group, and an image sensor that are sequentially arranged along an imaging light beam transmission direction. The camera module further includes a front-end anti-jitter component and a back-end anti-jitter component. The front-end anti-jitter component is connected to at least one of the optical folding element and the lens group. The back-end anti-jitter component is connected to the image sensor. The front-end anti-jitter component is configured to perform first jitter compensation on the imaging light beam and the back-end anti-jitter component is configured to perform second jitter compensation on the imaging light beam.
Brown et al. (U.S. Patent Publication Number 2016/0227088 A1) discloses A miniature camera (1) comprising at least one SMA actuator wire (11) arranged to effect focus, zoom or optical image stabilization. The SMA actuator wire (11) is coated with an electrically insulating layer (40) of thickness in the range from 0.3 μm to 10 μm. The layer (40) provides electrical insulation whilst permitting cooling that provides a rapid response time of the SMA actuator wire (11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        October 30, 2022